Citation Nr: 0533309	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-02 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence to reopen a claim of service connection for 
residuals of bilateral ankle sprain.

2.  Whether the veteran has submitted new and material 
evidence to reopen a claim of service connection for a low 
back disability, claimed as residuals of a contusion injury 
of the back at the L4 vertebra level.

3.  Whether the veteran has submitted new and material 
evidence to reopen a claim of service connection for a nasal 
deformity with a deviated septum.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to June 
1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's applications to 
reopen his previously denied claims of entitlement to service 
connection for a bilateral ankle disability, a low back 
disability and a nasal deformity with a deviated septum on 
the basis that no new and material evidence has been 
submitted.

The veteran's claims were remanded by the Board in January 
2004.  At that same time, the Board denied the veteran's 
claim of service connection for an orthopedic disability 
affecting both hands, claimed as arthritis.  


FINDINGS OF FACT

1.  In December 1992, the Board determined that the veteran 
had not submitted new and material evidence in order to 
reopen his claim of service connection for a bilateral ankle 
disability.  

2.  The additional evidence associated with the claims folder 
since the December 1992 Board decision is either cumulative 
and redundant evidence, or does not relate to an 
unestablished fact necessary to substantiate the claim.  

3.  In November 1961, the RO denied the veteran's claim of 
service connection for residuals of a contusion of the low 
back, and a nasal deformity with deviated nasal septum.  

4.  Evidence regarding the low back submitted subsequent to 
the November 1961 decision is either cumulative and redundant 
evidence, or does not relate to an unestablished fact 
necessary to substantiate the claim.  

5.  Evidence regarding the veteran's deviated nasal septum 
submitted subsequent to the November 1961 decision is not 
cumulative and redundant, and relates to an unestablished 
fact necessary to substantiate the claim of  service 
connection for a nasal deformity with a deviated septum.  


CONCLUSIONS OF LAW

1.  The Board's December 1992 decision is final as to the 
claim for service connection for a bilateral ankle 
disability.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. 38 U.S.C.A. §§ 3.104(a), 20.302 (2005).

2.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for a bilateral ankle 
disability has not been submitted.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).

3.  The RO's September 1961 decision is final as to the 
claims of service connection for residuals of a contusion to 
the low back and a nasal deformity with a deviated nasal 
septum.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 
3.104(a), 20.302 (2005).

4.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for a low back 
disability has not been submitted.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).

5.  New and material evidence sufficient to reopen the 
veteran's claim for a nasal deformity with a deviated nasal 
septum has been submitted. 38 U.S.C.A. § 5108, (West 2002); 
38 C.F.R. § 3.156(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that at induction in July 1958, 
the veteran was noted to have a deviated septum, described as 
moderate.  His nose was described as normal.  His lower 
extremities were described as normal.  On his report of 
medical history form, he indicated that he had had nose 
trouble, arthritis and sinusitis.  The only operation he 
indicated that he had had was an appendectomy when he was 11 
years old.  

He was seen for rhinitis in October 1958.  In January 1959, 
the veteran was evaluated for his deviated septum.  On 
January 30, the veteran underwent a septectomy for a 
deflection of the nasal septum.  

He was seen for his back in April 1959 after falling 
backwards over a 1/4 ton trailer.  Impression was contusion of 
the back.  He was seen for painful swollen ankles in January 
1959.  He was seen for a sprained right ankle in October 
1959.  He was seen for a sprained left ankle in June 1960 
from playing basketball.  An x-ray showed no evidence of a 
fracture or pathologic process.  He was seen for his left 
ankle in April 1961.  

At the veteran's separation examination in April 1961, it was 
noted that he had a moderate deformity of the nose.  His 
spine and lower extremities were evaluated as normal.  The 
examiner noted that the veteran had a slight nasal deformity 
of which he was very conscious.  The veteran stated that he 
wished his nose be corrected before separation.  The examiner 
recommended that the situation be evaluated by competent 
medical authority.  He noted that a consultation was made to 
the ENT clinic at Gorgas Hospital requesting rhinoplasty, but 
that plastic surgery was not available there.  

The veteran signed a statement dated June 1961 in which he 
indicated that there had not been a change in his physical 
condition since his last examination in April 1961.  

At a September 1961 VA examination, the examiner diagnosed 
the veteran with residuals of a sprained ankle, from history, 
and a history of lumbosacral strain, with no residuals found 
for either the ankle or low back.  Regarding the veteran's 
nose, the examiner diagnosed the veteran with a deformity of 
the nose secondary to operation.  The examiner noted that all 
of the veteran's cartilage had been removed from the septum 
which had caused the collapse of the tip with a deformity.  

In a November 1961 rating decision, the RO denied service 
connection for a nasal septum deviation, a bilateral ankle 
sprain, and residuals of a contusion to the back in the L4 
area.  The veteran was informed of the decision, but did not 
appeal said decision.  Although the veteran was treated in 
service for his back and ankles, it was noted that at 
discharge, no residuals of the injury to the ankles were 
noted, although there was a moderate deformity of the nose.  
It was noted that at the VA examination, x-rays of the spine, 
and ankles were negative and no swelling, tenderness, or 
deformity of the joint or spine was noted.  

Evidence submitted subsequent to said decision is summarized 
below:

In a May 1977 statement, Dr. H.P stated that he saw the 
veteran in June 1962, and that the veteran complained of 
aching on the outside of both ankles after working.  The 
examiner stated that he did not make any positive findings.  

The veteran submitted a number of lay statements submitted in 
1977 regarding his ankles.  

A rating decision in June 1977 determined that the veteran 
had not submitted new and material evidence in order to 
reopen his claim.  

The veteran submitted additional lay statements in September 
1977 regarding his ankles.  

Treatment records were submitted from St. John's Hospital 
from 1976 to 1977.  They show continued treatment for the 
veteran's ankles.  

A rating decision in January 1978 determined that the veteran 
had not submitted new and material evidence in order to 
reopen his claim for his ankles.  The veteran was informed of 
this decision, but did not appeal.  

In a December 1992 decision, the Board determined that the 
veteran had not submitted new and material evidence in order 
to reopen his claim of service connection for a bilateral 
ankle disability.  Evidence submitted subsequent to that 
decision is summarized below:

When the veteran submitted his claim in September 2001, he 
submitted duplicate service medical records.  

The veteran underwent a VA examination in March 2002.  He 
stated that he sometimes had back problems either in the 
lower back or in the upper back near the neck.  He described 
tenderness to palpation of the ankles.  The ankles showed no 
deformity and no swelling.  Diagnosis was degenerative joint 
disease.  

The veteran underwent a VA examination in March 2002 for his 
nose.  Diagnosis was status-post nasal septal deviation, and 
chronic rhinitis.  The veteran stated that he had chronic 
discharge from the nose and sinus-type headaches.  

VA treatment records were submitted from 2004.  They do not 
show treatment for the veteran's ankles, low back, or nose.  

The veteran submitted treatment records from St. John's 
Hospital from October 1990 showing that he was in an 
automobile accident and suffered a head injury.  







Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2005).  In an April 2005 letter, the RO informed the veteran 
of the evidence necessary to reopen his service connection 
claims, as well as the evidence necessary to prevail on his 
underlying service connection claims.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2005).  In the April 2005 VCAA 
letter, the RO informed the veteran that the RO would get 
such things as evidence kept by the VA and any other federal 
government agency, and medical records from a VA facility, 
and that it would request private treatment records, if the 
veteran completed a release form.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2005).  The April 
2005 letter told the veteran to provide enough information 
about the evidence so that VA could request it from the 
person that had it.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2005).  Even though the April 2005 letter did not 
specifically request that the veteran provide any evidence in 
his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), as will be described below, it is 
determined that the veteran is also not prejudiced by such 
failure.  

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the veteran with the aforementioned notices.  In this 
instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision in May 2002, it is determined that he is not 
prejudiced by such failure.  VA has consistently asked the 
veteran for information about where and by whom he was 
treated for his ankles and low back throughout the more than 
4 years that his claim has been adjudicated.  

There are no outstanding records to obtain.  When the 
appellant has provided information about where he was treated 
for his claimed conditions, VA has obtained the records.  The 
veteran was not prejudiced by the timing of the notices 
contained in the April 2005 VCAA letter.  Following that 
letter, the development of the claim continued, and, in 
September 2005, the claim was reviewed and the veteran was 
sent a supplemental statement of the case.  As a result, the 
veteran was provided the required notices and he was afforded 
an opportunity to respond after he was fully informed of the 
evidence needed to substantiate the claim.  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2005); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


Analysis

Relevant laws and regulations regarding new and material 
evidence

In November 1961, the RO denied the veteran's claim of 
service connection for a nasal septum deviation and a back 
disability.  Under applicable laws and VA regulations, this 
decision is final, and the veteran's claim may not be 
reopened and reviewed unless new and material evidence is 
submitted by or on behalf of the veteran.  38 U.S.C.A. 
§§ 5108, 7105 (c) (West 2002); 38 C.F.R. §§ 3.104 (a), 3.156.  

Similarly, in December 1992, the Board determined that the 
veteran had not submitted new and material evidence to reopen 
his claim of service connection for a bilateral ankle 
disability.  Under applicable laws and VA regulations, this 
decision is final, and the veteran's claim may not be 
reopened and reviewed unless new and material evidence is 
submitted by or on behalf of the veteran.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104 (a), 3.156.  

The amended definition of new and material evidence, codified 
at 38 C.F.R. 
§ 3.156 (a), applies only to claims to reopen a finally 
decided claim received on or after August 29, 2001. 66 Fed. 
Reg. 45,620, 45,629.  It applies to the veteran's claim as he 
filed it on September 10, 2001.  

Under 38 C.F.R. § 3.156 (a) (2004), a claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

The Court has held that the Board is required to review all 
of the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).


Analysis regarding bilateral ankle claim

Regarding the claim of service connection for a bilateral 
ankle disability, the evidence associated with the claims 
folder subsequent to the December 1992 Board decision 
(holding that no new and material evidence had been presented 
to reopen the claim for service connection for a bilateral 
ankle disability) consisted of duplicate service medical 
records, a VA examination report in March 2002, VA Medical 
Center treatment records, and a hospitalization record from 
St. John's hospital.  

The VA treatment records and the hospitalization record from 
St. John's hospital do not relate to the veteran's low back 
and thus are not material to the veteran's claim.  

The duplicate service medical records are not new and no 
analysis is necessary as to whether they are material.  The 
VA examination report from March 2002 shows that the veteran 
had complained of pain in his ankles, but previously 
submitted treatment records from 1976 and 1977 show treatment 
for the veteran's ankles.  In that sense, the evidence is 
deemed to be cumulative and redundant, and, therefore, fails 
to meet the standard for "new" evidence under 38 C.F.R. § 
3.156.  For this reason, there is no need to assess the 
materiality of the evidence.  

All of these items of evidence were submitted by the veteran 
subsequent to the December 1992 Board decision, and relate 
entirely to facts that were already established by the 
appellant prior to the December 1992 Board decision.  Prior 
to that decision, there was medical evidence to the effect 
that the veteran continued to have difficulties with his 
ankles after leaving service.  Accordingly, they are 
determined to be "cumulative and redundant," and can not be 
considered "new" evidence pursuant to 38 C.F.R. § 3.156.  

The appellant has merely added redundant evidence pertaining 
to treatment that he received after service for his ankles.  
Because the evidence added to the record is cumulative and 
redundant, the evidence cannot meet the test for new 
evidence, as defined in 38 C.F.R. § 3.156, and no further 
analysis is required with respect to the question of whether 
the additional evidence is "material."  Smith v. West, 12 
Vet. App. 312, 315 (1999).  In the absence of new evidence, 
the request to reopen the claims of service connection for a 
bilateral ankle disability necessarily falls short of the 
standard established in 38 C.F.R. § 3.156.  Accordingly, the 
request to reopen the claim must be denied.  

The veteran's claim of service connection for a bilateral 
ankle disability was originally denied in November 1961 on a 
direct basis.  When the veteran attempted to reopen his claim 
of service connection, he asserted as part of the claim that 
service connection was warranted as he had a pre-existing 
ankle condition which was aggravated by service.  The United 
States Court of Appeals for Veterans Claims (the Court) has 
held, however, that basing a claim for service connection on 
a new theory of etiology does not constitute a new claim. See 
Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  The Board 
finds, therefore, that the claim of service connection as due 
to aggravation is not a "new" claim, and that new and 
material evidence is required in order for the Board to 
consider the substantive merits of the claim for service 
connection regardless of the veteran's theory of entitlement 
to service connection.  

During this appeal new procedures have been mandated in the 
adjudication of claims for service connection in cases in 
which it must be determined whether a disorder pre-existed 
service. Generally see VAOPGCPREC 3-2003 (issued July 16, 
2003) and Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) 
(decided June 1, 2004).  In fact, the governing VA 
regulation, 38 C.F.R. § 3.304(b) was revised effective May 4, 
2005.  See 70 Fed.Reg. 23207-23029 (May 4, 2005).

However, a mere regulatory change in an evidentiary burden is 
not evidence and cannot constitute new and material evidence. 
Generally see Spencer v. Brown, 4 Vet. App. 283, 288-89 
(1993); Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998) (1992 
extension of presumption of aggravation to peacetime veterans 
was procedural, changing the evidentiary standard, and not 
liberalizing for purpose of creating a new basis for a 
claim).


Analysis regarding low back claim

The evidence associated with the claims folder subsequent to 
the November 1961 RO decision denying service connection 
included treatment and hospital records from St. John's 
Hospital as well as VA treatment records.  These records do 
not show treatment for the veteran's low back and are thus 
not material to the veteran's claim.  In short, they do not 
relate to an unestablished fact necessary to substantiate the 
veteran's claim.  

The veteran also submitted duplicate service medical records 
which are deemed to be cumulative and redundant.  Although 
the veteran complained at his March 2002 VA examination that 
he sometimes had problems with his back, the examiner did not 
make any findings regarding the low back.  This statement by 
the veteran is deemed "cumulative and redundant" as the 
veteran had previously stated at his September 1961 VA 
examination that his low back was painful on lifting or 
straining.  

As the veteran has only submitted evidence which does not 
relate to his low back, or evidence which is cumulative and 
redundant, the request to reopen the claim of service 
connection for a low back disability necessarily falls short 
of the standard established in 38 C.F.R. § 3.156.  
Accordingly, the request to reopen the claim must be denied.  


Analysis regarding nasal deformity with a deviated nasal 
septum claim

It is determined that since the November 1961 decision, the 
veteran has submitted new and material evidence in order to 
reopen his claim.  In particular, evidence from the March 
2002 VA examination shows that the veteran has complained of 
residuals from the operation he underwent in service to 
repair his deviated septum, i.e., he has complained of 
discharge and sinus headaches.  Furthermore, the veteran was 
diagnosed with rhinitis.  These type of findings regarding a 
current disability had not been made at the time of the 
November 1961 decision.  

This evidence is not cumulative and redundant.  It had not 
been submitted before, and is deemed to be new.  Since the 
evidence relates to a crucial question in the veteran's case, 
i.e., whether he has a current disability, the newly received 
evidence is deemed to relate to an unestablished fact, and 
raises a reasonable possibility of substantiating the claim.  
Thus, the findings from the March 2002 VA examination are 
determined to be material to the veteran's claim.  
Accordingly, the claim is reopened, and must be considered in 
light of all the evidence, both old and new.  









ORDER

New and material evidence having not been presented, the 
claim of service connection for a bilateral ankle disability 
is not reopened; the appeal is denied.

New and material evidence having not been presented, the 
claim of service connection for a low back disability is not 
reopened; the appeal is denied.

As new and material evidence has been presented, the claim of 
service connection for a nasal deformity with a deviated 
nasal septum is reopened.  


REMAND

Now that the claim of service connection for a nasal 
deformity with a deviated septum has been reopened, the next 
step is to address the veteran's claim on the merits.  

It is pointed out that there has been a change in the 
interpretation of the law with respect to the adjudication of 
claims involving pre-existing conditions and the application 
of the presumption of soundness.  Essentially, the law as 
recently interpreted under Cotant v. Principi, 17 Vet. App. 
116 (2003) and VAOPGCPREC 3-2003 (July 16, 2003), mandates 
that, to rebut the presumption of sound condition under 38 
U.S.C.A. § 1111, the Department of Veterans Affairs (VA) must 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service and that the disease or 
injury was not aggravated by service.  

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was determined 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111 insofar as section 3.304(b) states 
that the presumption of sound condition may be rebutted 
solely by clear and unmistakable evidence that a disease or 
injury existed prior to service.  It was concluded that 38 
C.F.R. § 3.304(b) is invalid and should not be followed.  
Regarding the provisions of 38 C.F.R. § 3.306(b), providing 
that aggravation may not be conceded unless the preexisting 
condition increased in severity during service, it was 
determined that this properly implements 38 U.S.C.A. § 1153, 
which provides that a preexisting injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.  The 
requirement of an increase in disability in 38 C.F.R. § 
3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C.A. § 1153, and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C.A. § 1111.

Inasmuch as a deviated septum was noted at the veteran's 
induction examination in July 1958, pursuant to 38 U.S.C.A. 
§ 1111, he is not considered to have been in sound condition 
when examined for service.  In other words, the presumption 
of soundness does not apply in this case.  Since the 
presumption of soundness does not apply, the aforementioned 
change in the interpretation of the law regarding the 
presumption of soundness does not apply to the veteran's 
case.  

The VA's duty to assist requires that the veteran be afforded 
a VA examination with respect to his disability, which should 
take into account the records of the veteran's prior medical 
history, and includes an opinion as to the etiology of his 
disability before a decision concerning his appeal can be 
made.  See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991).

As the record reflects that the veteran had a deviated septum 
prior to service, and underwent surgery to correct the septum 
in service, the veteran's claim must be remanded for a 
medical examination regarding the etiology of his any current 
nasal deformity.  The examiner should determine whether any 
diagnosed nose disorders were incurred in or aggravated by 
service.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination for his nose.  The 
examiner must thoroughly review the 
claims folder in conjunction with 
evaluating the veteran.  The examiner 
should specifically answer the following 
questions:

a.  List the diagnoses of all 
current nose disorders as precisely 
as possible.  

b.  For each current nose disorder, 
state a medical opinion as to the 
time of initial onset of the 
disorder.  Also, please state 
whether it was due to the veteran's 
operation he underwent in service to 
repair his deviated septum.  

c.  What disorders of the nose did 
the veteran have when he started 
active duty in July 1958 (Please 
list the diagnoses in the most 
precise medical terms feasible).

d.  What disorders of the nose did 
the veteran have at the end of his 
active service in June 1961? (Please 
list the diagnoses in the most 
precise medical terms feasible).

e.  If any of the disorders that the 
veteran had in June 1961 were the 
same disorders that the veteran had 
in July 1958, based on medical 
analysis of the entire record, 
respond to each of the following 
questions: (1) Was there an increase 
in the severity of disability during 
this time; and (2) If there was an 
increase in the severity of 
disability, was the increase beyond 
the natural progress of the 
disorder?  
In answering this question, the 
examiner should specifically comment 
on the veteran's separation 
examination and his VA examination 
in September 1961.  

A complete rationale for any opinion 
expressed must be provided.  If the 
examiner cannot answer any of the above 
questions, he should so state.  

2.  Finally, readjudicate the veteran's 
claim of service connection for a nasal 
deformity with a deviated septum.  If the 
determination with respect to this claim 
remains unfavorable, issue a Supplemental 
Statement of the Case and provide the 
veteran a reasonable period of time in 
which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


